DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 17/056,630 filed on November 18, 2020 and amendment presented on January 07, 2022 which amends claims 19, 25 and 31 and presents arguments, is hereby acknowledged. Claims 19-36 are pending and subject to examination.

Response to Arguments
Claims 19-24 and 31-36 Rejections Pursuant to 35 U.S.C. § 103
       On pages 8-9 of the response filed 07 January 2022, Applicant’s addresses the 35 U.S.C. 103 rejection made on the 08 October 2021 Non-Final Rejection. Applicant’s arguments, regarding the rejection under 35 U.S.C. 103, have been fully considered.
      On pages 8-9, Applicants argue that the combination of Lou and Wang fails to teach or suggest “determine a resource naming scheme using the client identifier and the service context; generate a resource address for the assigned one or more resources using the resource naming scheme; send a first message to a host to register the assigned one or more resources to the client under the resource address for the assigned one or more resources" as recited by amended independent claims 19, 25 and 31. Applicants argue that hat the cited combination of the teachings of Lou and Wang requires the inclusion of obtaining client location information for a provisioning device. Pending independent Claims 19, 25, and 31 do not recite or require obtaining client 
       Examiner respectfully disagrees and finds these arguments unpersuasive. The courts have explicitly stated that the prior art need not be solving the same problem as the applicant. SeeKSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). For example, one may arrive at identical claimed invention by solving a completely different problem.
       Specifically, the examiner cited prior art reference “Wang” teaches the above argued limitation “determine a resource naming scheme using the client identifier and the service context; generate a resource address for the assigned one or more resources using the resource naming scheme; send a first message to a host to register the assigned one or more resources to the client under the resource address for the assigned one or more resources" as recited by amended independent claims 19, 25 and 31.
     Wang describes new client elects to publish certain contact information to the global contact directory and Provisioning server (e.g. the device)  is coupled to global contact directory which storing contact information of client includes name, email address, vCard, phone number, etc.(e.g. client identifier) and the new client providing its location information and requesting service requirement (e.g. service context) which includes the client's regional ID and time zone to the provisioning server and the provisioning server provisioning server (e. the device) determines an appropriate deployment unit name (e.g. a resource naming scheme) based on the location information includes the client's regional ID and stored contact information of new client includes name, email address, vCard, phone number, etc.(e.g. client identifier) and service requirement (e.g. service context) to which the new client will be assigned (Wang: [paragraph 0006, 0021-0024, 0027-0028]).
      Wang further teaches the provisioning server (the device) transmits assignment information includes a URL corresponding to the assigned deployment unit (e.g. a resource address) using appropriate deployment unit to the client (Wang: [paragraph 0021, 0023-0026]). 
      Wang further teaches provisioning server (the device) transmitting the location information (e.g. message) includes the client's regional ID (e.g. client identifier)  and service requirement (e.g. service context) to global provisioning service which is coupled include a global provisioning directory which hosts information about deployment units (a host) to assigned (e. to register the assigned) a URL corresponding to the assigned deployment unit (e.g. a resource address) for the assigned deployment unit (Wang: [paragraph 0025-0027]).
      Therefore, the combination of Lou and Wang teaches “determine a resource naming scheme using the client identifier and the service context; generate a resource address for the assigned one or more resources using the resource naming scheme; send a first message to a host to register the assigned one or more resources to the client under the resource address for the assigned one or more resources" as recited by amended independent claims 19, 25 and 31.Therefore, Applicant’s argument is unpersuasive. Therefore, the rejections to these claims 19, 25 and 31 are hereby maintained.

      On page 10, Applicants argue that a modification of one reference with another that results in utility or operation damage of the references is not a proper combination for 
      The Examiner respectfully disagrees and finds these arguments unpersuasive. The courts have explicitly stated that the prior art need not be solving the same problem as the applicant. SeeKSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). For example, one may arrive at identical claimed invention by solving a completely different problem. The courts have further held that it is obvious to modify prior arts where there is a teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006). The examiner indicated in the prior Office Action ample motivation to modify Lou with the teachings of Wang. Wang describes the provisioning server determines an appropriate deployment unit, based on location information, to which the new client will be assigned. The provisioning server transmits assignment information for the appropriate deployment unit to the new client. The client then communicatively couples to the assigned deployment unit and begins receiving the service from the deployment unit. Thus it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lou to include host provides a resource from the assigned resource to the client as taught by Wang. One ordinary skill in the art would be motivated to utilize the teachings of Lou in the Wang system in order to implement a client specific resource provisioning method and assign deployment unit to client and begins receiving the service from the deployment unit. Therefore, Applicant’s above argument that a modification of one reference with another that results in utility or operation damage of 

V. THE PROPOSED MODIFICATION CANNOT RENDER THE PRIOR ART UNSATISFACTORY FOR ITS INTENDED PURPOSE
     On page 10, Applicants further argue that if proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.
     The Examiner respectfully disagrees and finds these arguments unpersuasive. The courts have further held that it is obvious to modify prior arts where there is a teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006). The examiner indicated in the prior Office Action ample motivation to modify Lou with the teachings of Wang. Wang describes determine a resource naming scheme using the client identifier and the service context; generate a resource address for the assigned one or more resources using the resource naming scheme; send a first message to a host to register the assigned one or more resources to the client under the resource address for the assigned one or more resources. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lou to include 
determine a resource naming scheme using the client identifier and the service context, generate a resource address for the assigned resources using the resource naming scheme send a first message to a host to register the assigned resources to the client under the resource address for the assigned resources as taught by Wang. 

VI. THE PROPOSED MODIFICATION CANNOT CHANGE THE PRINCIPLE OF 
OPERATION OF A REFERENCE
        On page 10, Applicants further argue that If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. Applicant respectfully asserts that the modification of Lou by Wang is disallowed under 35 USC §103(a). If, for the purpose of the obviousness rejection of the current Office Action, the combination of Lou and Wang were to exclude the Wang-required client location information to be provided to the provisioning server, then the Wang provisioning server would not be able to assign a "deployment unit" based on the client location information. The removal of the client location information would render Wang inoperable and thus unsuitable for its intended purpose in violation of the common-sense rule of MPEP §2143.01 Section V. Likewise, if the client location information were excluded from Wang in the combination of Lou and Wang in an attempt to reach an obviousness rejection of the pending independent 
      Examiner respectfully disagrees and finds these arguments unpersuasive. Wang describes new client elects to publish certain contact information to the global contact directory and Provisioning server (e.g. the device)  is coupled to global contact directory which storing contact information of client includes name, email address, vCard, phone number, etc.(e.g. client identifier) and the new client providing its location information and requesting service requirement (e.g. service context) which includes the client's regional ID and time zone to the provisioning server (Wang: [paragraph 0006, 0021-0024, 0027-0028]). The examiner cited prior art reference not only depends on location information and before location information it is storing new client information into the global contact directory. Therefore, Applicant’s above argument that the purpose of the obviousness rejection of the current Office Action, the combination of Lou and Wang were to exclude the Wang-required client location information to be provided to the provisioning server, then the Wang provisioning server would not be able to assign a "deployment unit" based on the client location information is unpersuasive. Therefore, the combination of Lou and Wang teaches “determine a resource naming scheme using the client identifier and the service context; generate a resource address for the assigned one or more resources using the resource naming scheme; send a first message to a host to register the assigned one or more resources to the client under the resource address for the assigned one or more resources" as recited by amended independent claims 19, 25 and 31.Therefore, Applicant’s argument is unpersuasive. Therefore, the rejections to these claims 19, 25 and 31 are hereby maintained.

Applicant’s argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are unpersuasive and therefore, the rejections of these claims 20-24, 26-30 and 32-36 are hereby maintained.

Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.      Claims 19-24 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 2019/0230584 A1); and further in view of Wang et al. (US 2007/0276900 A1).
         Regarding Claim 19, Lou teaches a device to assign one or more resources to a client through a pinned service function chain (SFC) ([paragraph 0215, 0251-0253] describes a network device implement flexible networking and a customizable network service function entity (e.g. a service function manager (SFM)) to select and provide a network slice includes a set of network functional entities and network resources required for running the network functional entities, to provide a user terminal device with a required telecommunications service and network capability service through end-to end service chain (e.g. a pinned service function chain (SFC)),
       the device comprising: a memory, and a processor, the processor configured to ([paragraph 0123] describes the network device comprising a memory and a processor configured to): 
      identify a service context and a client identifier associated with the client (paragraph 0223-0226] describes user equipment includes terminal device sends information to the network device and the network device identifying service application identifier or service type (e.g. a service context) based on the information and user identifier and user usage type (e.g. client identifier) [paragraph 0234] describes user usage type is a type identifier used to uniquely determine a terminal device used by a user includes user identifier);
      discover one or more assignable resources that can be assigned to the client using the service context ([paragraph 0234-0235, 0256, 0271] describes the use of a mapping 
      assign one or more resources to the client from the one or more assignable resources ([paragraph 0220, 0232-0234, 0270-0271] describes network device allocates (e.g. assign) network slice includes network resource to the user (e.g. client) from one or more network slices includes a set of network resources); 
     and send a second message to the client that comprises the resource address for the assigned one or more resources to initiate the pinned SFC ([paragraph 0215, 0258-0260, 0310-0312] describes network device sending a second message to user (e.g. client0 that includes network slice identifier includes network resource information to initiate service and network capability service through end-to end service chain (e.g. a pinned service function chain (SFC)).
     Lou fails to teach determine a resource naming scheme using the client identifier and the service context; generate a resource address for the assigned one or more resources using the resource naming scheme; send a first message to a host to register the assigned one or more resources to the client under the resource address for the assigned one or more resources; 
      However, Wang teaches determine a resource naming scheme using the client identifier and the service context ([paragraph 0006, 0021, 0023-0024, 0027-0028] describes new client elects to publish certain contact information to the global contact 
      generate a resource address for the assigned one or more resources using the resource naming scheme ([paragraph 0021, 0023-0026] describes the provisioning server (the device) transmits assignment information includes a URL corresponding to the assigned deployment unit (e.g. a resource address) using appropriate deployment unit to the client);
      send a first message to a host to register the assigned one or more resources to the client under the resource address for the assigned one or more resources ([paragraph 0025-0027] describes provisioning server (the device) transmitting the location information (e.g. message) includes the client's regional ID (e.g. client identifier)  and service requirement (e.g. service context) to global provisioning service which is coupled include a global provisioning directory which hosts information about deployment units  (a host) to assigned (e. to register the assigned) a URL 
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lou to include 
determine a resource naming scheme using the client identifier and the service context, generate a resource address for the assigned resources using the resource naming scheme send a first message to a host to register the assigned resources to the client under the resource address for the assigned resources as taught by Wang. One ordinary skill in the art would be motivated to utilize the teachings of Lou in the Wang system in order to implement a client specific resource provisioning method and assign deployment unit to client and begins receiving the service from the deployment unit  ([paragraph 0006] in Wang).

        Regarding Claim 20, the combination of Lou and Wang teaches the device, wherein the host provides a resource from the assigned one or more resources to the client (Wang: [paragraph 0025-0026] describes global provisioning service which is coupled include a global provisioning directory which hosts information about deployment units (a host) provides a deployment unit (e.g. a resource) from the assigned deployment unit).
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lou to include host provides a resource from the assigned resource to the client as taught by Wang. One ordinary skill in the art would be motivated to utilize the teachings of Lou in 

        Regarding Claim 21, the combination of Lou and Wang teaches the device, wherein the processor is further configured to identify the service context using one or more of a configuration and a user input (Lou: [paragraph  0050-0051, 0223-0226] describes network device identifying service application identifier or service type (e.g. a service context) based on the information received from user and user identifier and user usage type (e.g. client identifier) and configuration information of network slice).

      Regarding Claim 22, the combination of Lou and Wang teaches the device, wherein the processor is further configured to discover the one or more assignable resources that can be assigned to the client using the service context (Lou: [paragraph 0234-0235, 0256, 0271] describes the use of a mapping relationship between a user usage type and a service type and there is a mapping relationship between a service type (e. service context) and a network slice includes a set of network resources, network device may find a network slice suitable based on mapping relationship between a service type (e. service context) and a network slice includes a set of network resources)  by: 
    deriving a service naming scheme from the service context; and addressing the one or more assignable resources using the service naming scheme (Wang: [paragraph 0029, 0032-0033] describes provisioning server decision itself based on the information in the GPD replica, provisioning servers 220.sub.I-220.sub.N and GPD replicas 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lou to include deriving a service naming scheme from the service context and addressing the one or more assignable resources using the service naming scheme as taught by Wang. One ordinary skill in the art would be motivated to utilize the teachings of Lou in the Wang system in order to determine a preferred deployment unit to which a new client will be assigned ([paragraph 0014] in Wang).

       Regarding Claim 23, the combination of Lou and Wang teaches the device, wherein the processor is further configured to discover the one or more assignable resources that can be assigned to the client using the service context (Lou: [paragraph 0234-0235, 0256, 0271] describes the use of a mapping relationship between a user usage type and a service type and there is a mapping relationship between a service type (e. service context) and a network slice includes a set of network resources, network device may find a network slice suitable based on mapping relationship between a service type (e. service context) and a network slice includes a set of network resources) by: 

     and determining the one or more assignable resources that can be assigned to the client from the list of resources using the selection criterion for the client (Wang:[paragraph 0048-0049] describes the assignment information assigns the client to a particular deployment unit based on the location information and may include, but is not limited to, a URL corresponding to the assigned deployment unit, a certificate corresponding to the assigned deployment unit, an authorization token, and a hash code and determining a preferred deployment unit to which the client will be assigned when a GPD replica is coupled with the device utilizing processes). 
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lou to include determining a list of resources from the host, determining a selection criterion for the client and determining the assignable resources that can be assigned to the client from the list of resources using the selection criterion for the client as taught by Wang. 

      Regarding Claim 24, the combination of Lou and Wang teaches the device, wherein the processor is further configured to discover the one or more assignable resources that can be assigned to the client using the service context (Lou: [paragraph 0234-0235, 0256, 0271] describes the use of a mapping relationship between a user usage type and a service type and there is a mapping relationship between a service type (e. service context) and a network slice includes a set of network resources, network device may find a network slice suitable based on mapping relationship between a service type (e. service context) and a network slice includes a set of network resources) by: determining a list of resources from the host (Wang: [paragraph 0021, 0025-0026] describes determines an appropriate deployment units’ names and locations based on the location information, to which the client will be assigned, URLs and certificates corresponding to the deployment units, the deployment units' user capacity information, the types of licenses supported by the deployment units from the global provisioning service is coupled include host information (e.g. determining list of resources); 
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lou to include determining a list of resources from the host as taught by Wang. One ordinary skill in the art would be motivated to utilize the teachings of Lou in the Wang system in order to 
      and determining the one or more assignable resources that can be assigned to the client from the list of resources using a slice type (Lou: [paragraph 0232-0234, 0270-0271, 0288] describes network device allocates network slice includes network resource to the user (e.g. client) from one or more network slices includes a set of network resources using network slices may be classified into different types based on attributes of the network slices and each network slice type may include one or more network slices, and each network slice type is corresponding to one piece of access barring information).

        Regarding claim 31, this claim contains limitations found within that of claim 19 and the same rationale to rejection is used.
    
       Regarding claims 32-35, these claims contain limitations found within that of claims 21-24 and the same rationale to rejection is used.

        Regarding Claim 36 the combination of Lou and Wang teaches the method, wherein the host provides the assigned resource to the client (Wang: [paragraph 0025-0026] describes global provisioning service which is coupled include a global provisioning directory which hosts information about deployment units (a host) provides a deployment unit (e.g. a resource) from the assigned deployment unit).
. 
 
7.     Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 2019/0230584 A1); in view of Wang et al. (US 2007/0276900 A1); and further in view of Sternberg et al. (US 20170332421 A1).
         Regarding Claim 25, Lou teaches a unit to assign one or more resources to a client through a pinned service function chain (SFC) ([paragraph 0215, 0251-0253] describes a network device (e.g. unit) implement flexible networking and a customizable network service function entity (e.g. a service function manager (SFM)) to select and provide a network slice includes a set of network functional entities and network resources required for running the network functional entities, to provide a user terminal device with a required telecommunications service and network capability service through end-to end service chain (e.g. a pinned service function chain (SFC)),
       the unit comprising: a memory, and a processor, the processor configured to ([paragraph 0123] describes the network device comprising a memory and a processor configured to): 
      identify a service context and a client identifier associated with the client (paragraph 0223-0226] describes user equipment includes terminal device sends information to the 
      discover one or more assignable resources that can be assigned to the client using the service context ([paragraph 0234-0235, 0256, 0271] describes the use of a mapping relationship between a user usage type and a service type and there is a mapping relationship between a service type (e. service context) and a network slice includes a set of network resources, network device (unit) may find (e.g. discover) a network slice suitable based on mapping relationship between a service type (e. service context) and a network slice includes a set of network resources);
      assign one or more resources to the client from the one or more assignable resources ([paragraph 0220, 0232-0234, 0270-0271] describes network device allocates (e.g. assign) network slice includes network resource to the user (e.g. client) from one or more network slices includes a set of network resources); 
     and send a second message to the client that comprises the resource address for the assigned one or more resources to initiate the pinned SFC ([paragraph 0215, 0258-0260, 0310-0312] describes network device sending a second message to user (e.g. client0 that includes network slice identifier includes network resource information to initiate service and network capability service through end-to end service chain (e.g. a pinned service function chain (SFC)).
Lou fails to teach wherein unit is a wireless transmit/receive unit; determine a resource naming scheme using the client identifier and the service context; generate a resource address for the assigned one or more resources using the resource naming scheme; send a first message to a host to register the assigned one or more resources to the client under the resource address for the assigned one or more resources; 
      However, Wang teaches determine a resource naming scheme using the client identifier and the service context ([paragraph 0006, 0021, 0023-0024, 0027-0028] describes new client elects to publish certain contact information to the global contact directory and Provisioning server (e.g. the device)  is coupled to global contact directory which storing contact information of client includes name, email address, vCard, phone number, etc.(e.g. client identifier) and the new client providing its location information and requesting service requirement (e.g. service context) which includes the client's regional ID and time zone to the provisioning server and the provisioning server provisioning server (e. the device) determines an appropriate deployment unit name (e.g. a resource naming scheme) based on the location information includes the client's regional ID and stored contact information of new client includes name, email address, vCard, phone number, etc.(e.g. client identifier) and service requirement (e.g. service context) to which the new client will be assigned);
     generate a resource address for the assigned one or more resources using the resource naming scheme ([paragraph 0021, 0023-0026] describes The provisioning server (the unit) transmits assignment information includes a URL corresponding to the assigned deployment unit (e.g. a resource address) using appropriate deployment unit to the client);

       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lou to include determine a resource naming scheme using the client identifier and the service context, generate a resource address for the assigned resources using the resource naming scheme and send a first message to a host to register the assigned one or more resources to the client under the resource address for the assigned resources as taught by Wang. One ordinary skill in the art would be motivated to utilize the teachings of Lou in the Wang system in order to assign deployment unit to client and begins receiving the service from the deployment unit ([paragraph 0006] in Wang).
       Lou and Wang fails to teach wherein unit is a wireless transmit/receive unit;
       However, Sternberg teaches wherein unit is a wireless transmit/receive unit ([paragraph 0640] describes communication unit is a wireless transmit/receive unit (WTRU));
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lou/Wang 

       Regarding Claim 26, the combination of Lou, Wang and Sternberg teaches the WTRU, wherein the host provides a resource from the assigned one or more resources to the client (Wang: [paragraph 0025-0026] describes global provisioning service which is coupled include a global provisioning directory which hosts information about deployment units (a host) provides a deployment unit (e.g. a resource) from the assigned deployment unit).
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lou to include host provides a resource from the assigned resource to the client as taught by Wang. One ordinary skill in the art would be motivated to utilize the teachings of Lou in the Wang system in order to assign deployment unit to client and begins receiving the service from the deployment unit ([paragraph 0006] in Wang).

      Regarding Claim 27, the combination of Lou, Wang and Sternberg teaches the WTRU, wherein the processor is further configured to identify the service context using one or more of a configuration and a user input (Lou: [paragraph  0050-0051, 0223-0226] describes network device identifying service application identifier or service type 

      Regarding Claim 28, the combination of Lou, Wang and Sternberg teaches the WTRU, wherein the processor is further configured to discover the one or more assignable resources that can be assigned to the client using the service context (Lou: [paragraph 0234-0235, 0256, 0271] describes the use of a mapping relationship between a user usage type and a service type and there is a mapping relationship between a service type (e. service context) and a network slice includes a set of network resources, network device  may find a network slice suitable based on mapping relationship between a service type (e. service context) and a network slice includes a set of network resources)  by: 
    deriving a service naming scheme from the service context; and addressing the one or more assignable resources using the service naming scheme (Wang: [paragraph 0029, 0032-0033] describes provisioning server decision itself based on the information in the GPD replica, provisioning servers 220.sub.I-220.sub.N and GPD replicas 270.sub.1-270.sub.N (e.g. deriving a service naming scheme from the service context ) are integrated within respective deployment units DU.sub.1' and DU.sub.N' and global provisioning service 240, GPD 250, and global contact directory 260 are integrated within a global data center, when an individual user is ready to create an account with the service, the client 210 will first connect to a provisioning server (e.g., 220.sub.1), which is integrated within a respective deployment unit (e.g. addressing decision)).


       Regarding Claim 29, the combination of Lou, Wang and Sternberg teaches the WTRU, wherein the processor is further configured to discover the one or more assignable resources that can be assigned to the client using the service context (Lou: [paragraph 0234-0235, 0256, 0271] describes the use of a mapping relationship between a user usage type and a service type and there is a mapping relationship between a service type (e. service context) and a network slice includes a set of network resources, network device may find a network slice suitable based on mapping relationship between a service type (e. service context) and a network slice includes a set of network resources) by: 
      determining a list of resources from the host; determining a selection criterion for the client (Wang: [paragraph 0021, 0025-0026] describes determines an appropriate deployment units’ names and locations based on the location information, to which the client will be assigned, URLs and certificates corresponding to the deployment units, the deployment units' user capacity information, the types of licenses supported by the deployment units from the global provisioning service is coupled include host 
   and determining the one or more assignable resources that can be assigned to the client from the list of resources using the selection criterion for the client (Wang:[paragraph 0048-0049] describes the assignment information assigns the client to a particular deployment unit based on the location information and may include, but is not limited to, a URL corresponding to the assigned deployment unit, a certificate corresponding to the assigned deployment unit, an authorization token, and a hash code and determining a preferred deployment unit to which the client will be assigned when a GPD replica is coupled with the device utilizing processes). 
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lou to include determining a list of resources from the host, determining a selection criterion for the client and determining the assignable resources that can be assigned to the client from the list of resources using the selection criterion for the client as taught by Wang. One ordinary skill in the art would be motivated to utilize the teachings of Lou in the Wang system in order to determine a preferred deployment unit to which a new client will be assigned ([paragraph 0014] in Wang).

     Regarding Claim 30, the combination of Lou, Wang and Sternberg teaches the WTRU, wherein the processor is further configured to discover the one or more 
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lou to include determining a list of resources from the host as taught by Wang. One ordinary skill in the art would be motivated to utilize the teachings of Lou in the Wang system in order to determine a preferred deployment unit to which a new client will be assigned ([paragraph 0014] in Wang).
    and determining the one or more assignable resources that can be assigned to the client from the list of resources using a slice type (Lou: [paragraph 0232-0234, 0270-0271, 0288] describes network device allocates network slice includes network resource to the user (e.g. client) from one or more network slices includes a set of network .

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-     Andersen et al., US 2003/0225827 A1, System and Method for Service Deployment over Content-specific Sessions.
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459